—Appeal from a judgment of the Supreme Court (Bradley, J.), entered February 26, 2001 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition as time barred.
*733Petitioner commenced this proceeding challenging numerous adverse disciplinary determinations over the past several years, the most recent of which was administratively affirmed on April 6, 2000, on the ground that his mental health was not considered in rendering the guilty determinations. Supreme Court granted respondent’s motion to dismiss the proceeding as barred by the Statute of Limitations and we affirm. The record establishes that petitioner received the most recent determination on April 7, 2000, but failed to commence this proceeding until at least August 29, 2000. Inasmuch as the record establishes that the clerk of the court did not receive the necessary papers until after the four-month Statute of Limitations expired, the proceeding was properly dismissed as time barred (see, Matter of Grant v Senkowski, 95 NY2d 605; Matter of Ali v Goord, 284 AD2d 668). Petitioner’s request for reconsideration of the April 6, 2000 determination did not toll the Statute of Limitations (see, Matter of De Grijze v Goord, 260 AD2d 836).
Cardona, P. J., Mercure, Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.